DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the response filed on November 09, 2020, which has been entered in the file. 

Allowable Subject Matter
Claims 21-40 allowed.
The following is an examiner’s statement of reasons for allowance:
None of prior art teaches a method of performing a money transfer send transaction, the method comprising: receiving send transaction information, wherein send transaction information includes sender and recipient location information, and a proposed send amount, building a staging record for the send transaction, accessing a compliance window database to identify required compliance data, wherein the compliance window database comprises a plurality of logical rows and each logical row corresponds to a compliance window containing the required compliance data based on a maximum send amount, the sender location information, and the receiver location, receiving actual compliance data, testing the actual compliance data for consistency with the identified required compliance data, if the actual compliance data is consistent with the required compliance data, finalizing the send transaction, preparing a send transaction record, and if the actual compliance data is not consistent with the required .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401.  The examiner can normally be reached on 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SEUNG H LEE/Primary Examiner, Art Unit 2887